Citation Nr: 0606576	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in North Little Rock, Arkansas 
(hereinafter RO).  

REMAND

The veteran revoked his power of attorney that designated the 
Disabled American Veterans as his representative, and 
indicated in an October 2005 statement that he was going to 
retain a private attorney to assist him with his appeal.  
There is no active power of attorney of record.  Review of 
the record also reflects that the veteran was last afforded a 
pertinent VA examination in 2001 and that since time, he has 
started to use a cane and/or crutch for ambulation.  This 
case must be remanded to the RO to afford the veteran the 
opportunity to have the representative of his choice assist 
him in this matter and to afford him a VA examination to 
assess the current severity of his service connected 
disabilities and his eligibility for the requested benefits.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R.§ 3.159(c)(4)).  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part.

1.  The veteran should execute a signed 
VA Form 21-22 or other valid Power of 
Attorney designating the individual or 
individuals he wishes to represent him in 
this matter. 

2.  The veteran should be scheduled for a 
VA examination specifically designed to 
determine eligibility for specially 
adapted housing or a special home 
adaptation grant.  The examiner should 
specifically accomplish the following:

a) Express an opinion as to whether 
disabling residuals which can be 
attributed to service-connected 
disability, result in "loss of use" of 
either lower extremity so as to preclude 
locomotion without the aid of braces, 
crutches, a cane, or a wheelchair.

b) State whether any service-connected 
disability can be described as involving 
"ankylosis" of a joint, and, if so, 
estimate the severity of any ankylosis 
shown.

c) State whether there is a shortening of 
a lower extremity of 31/2 inches or more 
due to service connected disability.

d) Identify the presence of any 
circulatory deficits in either foot or 
"footdrop" due to service- connected 
disability.

3.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

